' Thiele, J.
(dissenting in part): I agree with that portion of this court’s opinion affirming the trial court’s ruling on thg defendant city’s demurrer to the petition. I dissent from that portion holding that a cause of action was stated against the individual defendants. There is no allegation the individual defendants operated the pool or circulated the water in it in any manner other than according to the original design. They are not to be charged witfy .defective design, if in fact there was any, and they are not charged with circulating the water faster than the equipment was designed to operate. So far as the petition shows they were merely agents of the city operating the plant and its equipment in the manner in which it was designed to operate.
I am authorized to say that Mr. Justice Harvey concurs herein.